Title: Dabney C. Terrell to Thomas Jefferson, 16 February 1816
From: Terrell, Dabney Carr
To: Jefferson, Thomas


          
            
              Dear Sir
              Baltimore. Freby 16th 1816
            
            I arrived here two days ago and have seen Mr Stevenson. No vessel is sailing at this time to any French port; indeed there are very few departures at all. The basin has been frozen for six weeks. I have procured a passage to Amsterdam in a vessel which is to sail on the 22nd. I hope to hear from you before that time. Mr Gallatin’s letters have not yet arrived; they will probably arr come by tomorrow’s mail. I understand that Mann Randolph has the a promise of from the Secretary of the Navy, of obtaining a Midshipman’s warrant on the vacancy. Present my respects to  Mrs Randolph and believe me to be with sentiments of the highest consideration and esteem,
            
              Yours &c
              Dabney. C. Terrell.
            
          
          
            P.S. The Governor of Pennsylvania does not expect intend demanding me: probably because he expects that I am not to be found.  
            
              DCT.
            
          
        